DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Initial Note
	Newly amended claims filed on 10/25/2021 are directed to an invention that is independent or district from the invention originally claimed.   If the newly submitted claims had been submitted originally, the examiner would have presented Applicant with a species claim restriction. 

Election/Restrictions
Newly amended claims 2 and 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It seems that newly amended claim 1 that was filed on 10/25/2021 is directed to different invention.  Previously examined claims (claimed dated 06/04/2021) were directed to species invention of a method and system for quantifying a concentration of fluorophore in a target medium, however, the newly amended claims are directed to different species invention of a method and system for determining a quantitative fluorescence emission spectrum of an exogenous fluorophore in a target turbid medium, wherein a magnitude or shape of the quantitative fluorescence emission spectrum is used to determine the presence or abundance of the exogenous fluorophore in the target turbid medium.  The two different species (originally filed claim and newly amended 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2, 3, 6-9, 15-20, and 26-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since all the amended claims and new claims filed on 10/25/2021 are directed to an invention that is independent or distinct from the invention originally claimed, the applicant’s response filed on 10/25/2021 is non-responsive amendment because the claims are directed to a different invention from the original claims filed and all the claims are withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793